I am unable to concur in the majority view in this case. In a number of the sections under title XXV of Rem. Comp. Stat., relating to corporations, the expression "principal place of business" is used. That expression appears repeatedly in Rem. Comp. Stat., § 3835 [P.C. § 4534], which covers the matter of the removal of the "principal place of business" of a corporation to another county than that in which its articles place it or to another place in the same county. When, however, the legislature in § 3827 gave the right to a stockholder or creditor to inspect the books of the company, it did not use the expression "principal place of business," but provided that a stockholder or creditor should have the right to inspect the books "at the office or principal place of business of the company." It seems clear to me that the "office" and "principal place of business" do not mean the same thing. There was no occasion to use the word "office" at all, if it was to have the same meaning as "principal place of business." I therefore dissent.
MITCHELL and ASKREN, JJ., concur with MAIN, J. *Page 252